               Case 8:19-bk-09605-MGW         Doc 31     Filed 01/08/20      Page 1 of 2



                                        ORDERED.


         Dated: January 08, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                     Case No. 8:19-bk-09605-MGW
                                                           Chapter 7
Alvaro Ramos
Laurie Ann Ramos,

      Debtor(s).
_______________________________/

           ORDER ON TRUSTEE’S APPLICATION TO EMPLOY AN APPRAISER

          THIS CASE came on for consideration, without a hearing, on the Application to Employ

an Appraiser filed by Christine L. Herendeen, the Trustee in the above-captioned Chapter 7 Case

(Doc. No. 30). The Court has considered the Application, together with the record, and finds

that the Application is well taken and should be approved. The Court is satisfied that the

appraiser represents no adverse interest to the estate, and that the case is one justifying the

employment of the appraiser. Accordingly, it is

          ORDERED:

          1.     The Trustee’s Application to Employ an Appraiser is hereby approved.

          2.     Christine L. Herendeen, Trustee, is authorized to employ R. James Stevens for the

purpose set forth in the application.
            Case 8:19-bk-09605-MGW          Doc 31     Filed 01/08/20     Page 2 of 2



       3.      The Court approves compensation and reimbursement of expenses as set forth in

the Application.

       4.      Compensation will be determined later in accordance with 11 U.S.C. § 330. No

payments are to be made without prior application and approval of the Court.



Trustee, Christine L. Herendeen, is directed to serve a copy of this order on interested parties
who do not receive service by CM/ECF and file a proof of service within 3 days of entry of the
order.
